Citation Nr: 1507209	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-02 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to service-connected lumbar spine degenerative disc disease (DDD).

2.  Entitlement to service connection for sleep apnea, including as secondary to service-connected lumbar spine DDD.

3.  Entitlement to service connection for a left ankle disability, including as secondary to service-connected lumbar spine DDD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty, including from August 1966 to August 1967, from February 1991 to July 1991, and from February 2003 to November 2003.  He has additional unverified service as an Air Force Reservist.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the July 2010 rating decision, the RO denied entitlement to service connection for left knee arthralgia, status post-partial medial meniscectomy for osteoarthritis.  In the October 2014 rating decision, the RO, in relevant part, denied entitlement to service connection for sleep apnea and for left ankle ligamentous sprain.

The Veteran testified at a hearing before the undersigned in July 2014.  A transcript is of record.

The issue of entitlement to a higher disability rating for service-connected bilateral hearing loss was raised during the Veteran's July 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In October 2013, a VA examiner opined that it was less likely than not that the Veteran's left knee disability was proximately due to or a result of his lower back condition.  The examiner did not, however, specifically opine as to the likelihood that the left knee disability was aggravated by the service-connected lumbar spine disability, and the examiner did not provide an opinion with respect to whether the left knee disability was directly related to service, as a result of multiple years of service as a flight engineer.  .  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran reported having short, repeated periods of active duty to fulfill flight engineer assignments over the years.  Verification of the nature of his duty periods of Air Force Reserve service is required, to specifically include a determination of all periods of active duty (AD), active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

VA treatment records indicate that the Veteran underwent left knee surgery, consisting of left medial meniscus repair in October 2008.  Treatment records associated with the surgery, including an operation report, have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In a November 2013 supplemental claim, the Veteran expressed disagreement with the October 2013 decision that denied claims for service connection for sleep apnea and a left ankle disability, as denied in an October 2013 rating decision.  During his July 2014 Board hearing, the Veteran confirmed that the November 2013 submission was intended to be a notice of disagreement.  Although the AOJ appears to have conducted recent development with respect to these claims, a statement of the case (SOC) has not been issued.  Thus, the Board is required to remand these issues for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:


1.  Verify the Veteran's specific periods of AD, ACDUTRA, and INACDUTRA.  Specific dates (not retirement points) are needed for all periods of ACDUTRA and INACDUTRA.

2.  Obtain VA treatment records for the left knee; including records pertaining to the left knee surgery in October 2008, from the Loma Linda VA Medical Center.

3.  Then schedule the Veteran for a new VA examination of his left knee.  The examiner should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability had its onset during, or is related to an in-service disease, event, or injury during active duty; or is the result of disease or injury during a verified period of ACDUTRA; or is the result of injury during a verified period of INACDUTRA.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was caused (in whole or in part) by the service-connected lumbar spine disability.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was aggravated (permanently made worse) by the service-connected lumbar spine disability.

If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the onset of aggravation and the current level of disability, which shows a baseline of left knee disability prior to aggravation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4.  Send the Veteran and his representative a statement of the case with respect to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a sleep disorder and for a left ankle disability.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

